       Case 19-10328                     Doc 23-1           Filed 10/10/19 Entered 10/10/19 16:50:01                                         Desc Amended
                                                            A-B C I and J Page 1 of 27

  Fill in this information to identify your case and this filing:
  Debtor 1               Alan                        Wayne                Byrd
                         First Name                  Middle Name          Last Name

  Debtor 2            Tammy                          Lynn                 Byrd
  (Spouse, if filing) First Name                     Middle Name          Last Name


  United States Bankruptcy Court for the: EASTERN DISTRICT OF TEXAS

  Case number            19-10328                                                                                                   Check if this is an
  (if known)
                                                                                                                                    amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                         12/15

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list
the asset in the category where you think it fits best. Be as complete and accurate as possible. If two married people are
filing together, both are equally responsible for supplying correct information. If more space is needed, attach a separate
sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.


  Part 1:          Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1.     Do you own or have any legal or equitable interest in any residence, building, land, or similar property?
            No. Go to Part 2.
            Yes. Where is the property?

1.1.                                                        What is the property?                            Do not deduct secured claims or exemptions. Put the
14069 North Lantana                                         Check all that apply.                            amount of any secured claims on Schedule D:
Street address, if available, or other description             Single-family home                            Creditors Who Have Claims Secured by Property.
                                                               Duplex or multi-unit building                 Current value of the             Current value of the
                                                               Condominium or cooperative                    entire property?                 portion you own?
Orange                           TX       77632                Manufactured or mobile home                                 $21,951.00                     $21,951.00
City                             State    ZIP Code             Land
                                                               Investment property                           Describe the nature of your ownership
                                                               Timeshare                                     interest (such as fee simple, tenancy by the
Orange                                                                                                       entireties, or a life estate), if known.
                                                               Other
County
                                                                                                             Homestead
                                                            Who has an interest in the property?
LOT 26 QUAIL TRAIL #2
                                                            Check one.
                                                               Debtor 1 only                                      Check if this is community property
                                                               Debtor 2 only                                      (see instructions)
                                                               Debtor 1 and Debtor 2 only
                                                               At least one of the debtors and another

                                                            Other information you wish to add about this item, such as local
                                                            property identification number:

2.     Add the dollar value of the portion you own for all of your entries from Part 1, including any
       entries for pages you have attached for Part 1. Write that number here.............................................................                $21,951.00




Official Form 106A/B                                                   Schedule A/B: Property                                                                  page 1
     Case 19-10328              Doc 23-1        Filed 10/10/19 Entered 10/10/19 16:50:01                            Desc Amended
                                                A-B C I and J Page 2 of 27

Debtor 1         Alan Wayne Byrd
Debtor 2         Tammy Lynn Byrd                                                      Case number (if known)   19-10328


 Part 2:          Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.


3.   Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

           No
           Yes

3.1.                                           Who has an interest in the property?       Do not deduct secured claims or exemptions. Put the
Make:                   Chevrolet              Check one.                                 amount of any secured claims on Schedule D:
                                                   Debtor 1 only                          Creditors Who Have Claims Secured by Property.
Model:                  Silverado 1500
                                                   Debtor 2 only                           Current value of the      Current value of the
Year:                   2006                                                               entire property?          portion you own?
                                                   Debtor 1 and Debtor 2 only
Approximate mileage: 153,000                       At least one of the debtors and another             $4,988.00                $4,988.00
Other information:
2006 Chevrolet Silverado 1500                      Check if this is community property
(approx. 153,000 miles)                            (see instructions)

3.2.                                           Who has an interest in the property?       Do not deduct secured claims or exemptions. Put the
Make:                   Chevrolet              Check one.                                 amount of any secured claims on Schedule D:
                                                   Debtor 1 only                          Creditors Who Have Claims Secured by Property.
Model:                  Camero SS
                                                   Debtor 2 only                           Current value of the      Current value of the
Year:                   2010
                                                   Debtor 1 and Debtor 2 only              entire property?          portion you own?
Approximate mileage: 176,000                       At least one of the debtors and another             $9,775.00                $9,775.00
Other information:
2010 Chevrolet Camero SS (approx.                  Check if this is community property
176,000 miles)                                     (see instructions)

3.3.                                           Who has an interest in the property?       Do not deduct secured claims or exemptions. Put the
Make:                   Chevrolet              Check one.                                 amount of any secured claims on Schedule D:
                                                   Debtor 1 only                          Creditors Who Have Claims Secured by Property.
Model:                  Silverado 1500
                                                   Debtor 2 only                           Current value of the      Current value of the
Year:                   2018
                                                   Debtor 1 and Debtor 2 only              entire property?          portion you own?
Approximate mileage: 23,000                        At least one of the debtors and another            $34,125.00               $34,125.00
Other information:
2018 Chevrolet Silverado 1500                      Check if this is community property
(approx. 23,000 miles)                             (see instructions)

3.4.                                           Who has an interest in the property?       Do not deduct secured claims or exemptions. Put the
Make:                   Chevrolet              Check one.                                 amount of any secured claims on Schedule D:
                                                   Debtor 1 only                          Creditors Who Have Claims Secured by Property.
Model:                  Tahoe
                                                   Debtor 2 only                           Current value of the      Current value of the
Year:                   2012
                                                   Debtor 1 and Debtor 2 only              entire property?          portion you own?
Approximate mileage: 130,000                       At least one of the debtors and another            $18,325.00               $18,325.00
Other information:
2012 Chevrolet Tahoe (approx.                      Check if this is community property
130,000 miles)                                     (see instructions)

3.5.                                           Who has an interest in the property?       Do not deduct secured claims or exemptions. Put the
Make:                   Pontiac                Check one.                                 amount of any secured claims on Schedule D:
                                                   Debtor 1 only                          Creditors Who Have Claims Secured by Property.
Model:                  Trans Am
                                                   Debtor 2 only                           Current value of the      Current value of the
Year:                   2002                                                               entire property?          portion you own?
                                                   Debtor 1 and Debtor 2 only
Approximate mileage:                               At least one of the debtors and another                $500.00                   $500.00
Other information:
2002 Pontiac Trans Am                              Check if this is community property
                                                   (see instructions)


Official Form 106A/B                                       Schedule A/B: Property                                                      page 2
     Case 19-10328                     Doc 23-1        Filed 10/10/19 Entered 10/10/19 16:50:01                                            Desc Amended
                                                       A-B C I and J Page 3 of 27

Debtor 1         Alan Wayne Byrd
Debtor 2         Tammy Lynn Byrd                                                                     Case number (if known)         19-10328

4.   Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
     Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories
           No
           Yes

4.1.                                                   Who has an interest in the property?                Do not deduct secured claims or exemptions. Put the
Make:                      Southern Homes              Check one.                                          amount of any secured claims on Schedule D:
                                                            Debtor 1 only                                  Creditors Who Have Claims Secured by Property.
Model:                     Mobil Home
                                                            Debtor 2 only                           Current value of the                    Current value of the
Year:                      2016
                                                            Debtor 1 and Debtor 2 only              entire property?                        portion you own?
Other information:                                          At least one of the debtors and another            $30,956.45                            $30,956.45
2016 Southern Homes Mobile Home:
16X80                                                       Check if this is community property
SERIAL RUS070408AL, LABEL #                                 (see instructions)
NTA1734357
5.   Add the dollar value of the portion you own for all of your entries from Part 2, including any
     entries for pages you have attached for Part 2. Write that number here.............................................................             $98,669.45


 Part 3:          Describe Your Personal and Household Items
                                                                                                                                            Current value of the
Do you own or have any legal or equitable interest in any of the following items?
                                                                                                                                            portion you own?
                                                                                                                                            Do not deduct secured
                                                                                                                                            claims or exemptions.

6.   Household goods and furnishings
     Examples: Major appliances, furniture, linens, china, kitchenware
           No
           Yes. Describe............
                               See continuation page(s).                                                                                               $4,495.00


7.   Electronics
     Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners;
                music collections; electronic devices including cell phones, cameras, media players, games
           No
           Yes. Describe............
                               3-TVs ($600), XBOX ($50)                                                                                                  $650.00


8.   Collectibles of value
     Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
                stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
           No
           Yes. Describe............


9.   Equipment for sports and hobbies
     Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis;
               canoes and kayaks; carpentry tools; musical instruments
           No
           Yes. Describe............


10. Firearms
    Examples: Pistols, rifles, shotguns, ammunition, and related equipment
           No
           Yes. Describe............




Official Form 106A/B                                                 Schedule A/B: Property                                                                 page 3
     Case 19-10328                           Doc 23-1                   Filed 10/10/19 Entered 10/10/19 16:50:01                                                                   Desc Amended
                                                                        A-B C I and J Page 4 of 27

Debtor 1          Alan Wayne Byrd
Debtor 2          Tammy Lynn Byrd                                                                                                    Case number (if known)                  19-10328

11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
            No
            Yes. Describe............
                                Men's Clothing and Shoes ($250)                                                                                                                                              $850.00
                                         Women's Clothing and Shoes ($350)
                                         Children's Clothing and Shoes ($250)

12. Jewelry
    Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
              gold, silver
            No
            Yes. Describe............
                                Wedding Bands ($200), Misc. Costume Jewelry ($50)                                                                                                                            $250.00


13. Non-farm animals
    Examples: Dogs, cats, birds, horses
            No
            Yes. Describe............
                                3-Dogs                                                                                                                                                                           $1.00


14. Any other personal and household items you did not already list, including any health aids you
    did not list
            No
            Yes. Give specific
            information......................


15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have
    attached for Part 3. Write the number here.......................................................................................................................                                    $6,246.00


  Part 4:            Describe Your Financial Assets
                                                                                                                                                                                        Current value of the
Do you own or have any legal or equitable interest in any of the following?
                                                                                                                                                                                        portion you own?
                                                                                                                                                                                        Do not deduct secured
                                                                                                                                                                                        claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your
              petition
            No
            Yes.....................................................................................................................................................................................................
                                                                                                                                                     Cash: ...........................................               $30.00

17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions,
              brokerage houses, and other similar institutions. If you have multiple accounts with the same
              institution, list each.

            No
            Yes..............................                   Institution name:

             17.1.        Checking account:                     Wellspring Credit Union Checking account                                                                                                       $21.07

             17.2.        Savings account:                      Wellspring Credit Union Savings account                                                                                                        $44.32




Official Form 106A/B                                                                       Schedule A/B: Property                                                                                                  page 4
    Case 19-10328                          Doc 23-1              Filed 10/10/19 Entered 10/10/19 16:50:01                         Desc Amended
                                                                 A-B C I and J Page 5 of 27

Debtor 1         Alan Wayne Byrd
Debtor 2         Tammy Lynn Byrd                                                                    Case number (if known)    19-10328

18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
           No
           Yes.............................. Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including
    an interest in an LLC, partnership, and joint venture
           No
           Yes. Give specific
           information about
           them...............................................
                                              Name of entity:                                                   % of ownership:
20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers' checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
           No
           Yes. Give specific
           information about
           them...............................................
                                              Issuer name:
21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or
              profit-sharing plans
           No
           Yes. List each
           account separately.             Type of account:          Institution name:

                                           401(k) or similar plan: 401(k) (approx.)                                                               $400.00
22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
    companies, or others

           No
           Yes..............................                      Institution name or individual:
23. Annuities (A contract for a specific periodic payment of money to you, either for life or for a number of years)
       No
       Yes.............................. Issuer name and description:
24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
           No
           Yes.............................. Institution name and description. Separately file the records of any interests. 11 U.S.C. § 521(c)
25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or
    powers exercisable for your benefit
           No
           Yes. Give specific
           information about them

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property;
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
           No
           Yes. Give specific
           information about them

27. Licenses, franchises, and other general intangibles
    Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
           No
           Yes. Give specific
           information about them




Official Form 106A/B                                                       Schedule A/B: Property                                                    page 5
    Case 19-10328                       Doc 23-1                Filed 10/10/19 Entered 10/10/19 16:50:01                      Desc Amended
                                                                A-B C I and J Page 6 of 27

Debtor 1        Alan Wayne Byrd
Debtor 2        Tammy Lynn Byrd                                                                 Case number (if known)    19-10328

Money or property owed to you?                                                                                                      Current value of the
                                                                                                                                    portion you own?
                                                                                                                                    Do not deduct secured
                                                                                                                                    claims or exemptions.

28. Tax refunds owed to you

           No
           Yes. Give specific information                                                                                Federal:
           about them, including whether
           you already filed the returns                                                                                 State:
           and the tax years.....................................
                                                                                                                         Local:

29. Family support
    Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
           No
           Yes. Give specific information                                                                   Alimony:

                                                                                                            Maintenance:

                                                                                                            Support:

                                                                                                            Divorce settlement:

                                                                                                            Property settlement:

30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers'
              compensation, Social Security benefits; unpaid loans you made to someone else
           No
           Yes. Give specific information


31. Interests in insurance policies
    Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance
           No
           Yes. Name the insurance
           company of each policy
           and list its value................     Company name:                             Beneficiary:                      Surrender or refund value:

                                                  Fidelity Life Insurance through Petco
                                                  Face value- $54,000
                                                  No cash value.                                                                                   $0.00
32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently
    entitled to receive property because someone has died
           No
           Yes. Give specific information


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
           No
           Yes. Describe each claim..............


34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and
    rights to set off claims
           No
           Yes. Describe each claim..............




Official Form 106A/B                                                   Schedule A/B: Property                                                       page 6
     Case 19-10328                       Doc 23-1               Filed 10/10/19 Entered 10/10/19 16:50:01                                                    Desc Amended
                                                                A-B C I and J Page 7 of 27

Debtor 1         Alan Wayne Byrd
Debtor 2         Tammy Lynn Byrd                                                                                     Case number (if known)             19-10328

35. Any financial assets you did not already list

            No
            Yes. Give specific information


36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have
    attached for Part 4. Write that number here.......................................................................................................................       $495.39


  Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?

            No. Go to Part 6.
            Yes. Go to line 38.

                                                                                                                                                                 Current value of the
                                                                                                                                                                 portion you own?
                                                                                                                                                                 Do not deduct secured
                                                                                                                                                                 claims or exemptions.
38. Accounts receivable or commissions you already earned

            No
            Yes. Describe................


39. Office equipment, furnishings, and supplies
    Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones,
               desks, chairs, electronic devices
            No
            Yes. Describe................


40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

            No
            Yes. Describe................


41. Inventory

            No
            Yes. Describe................


42. Interests in partnerships or joint ventures

            No
            Yes. Describe................
                                Name of entity:                                                                                       % of ownership:

43. Customer lists, mailing lists, or other compilations

            No
            Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
                    No
                    Yes. Describe..............




Official Form 106A/B                                                            Schedule A/B: Property                                                                           page 7
     Case 19-10328                            Doc 23-1          Filed 10/10/19 Entered 10/10/19 16:50:01                                                    Desc Amended
                                                                A-B C I and J Page 8 of 27

Debtor 1          Alan Wayne Byrd
Debtor 2          Tammy Lynn Byrd                                                                                    Case number (if known)             19-10328

44. Any business-related property you did not already list

            No
            Yes. Give specific information.

45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have
    attached for Part 5. Write that number here.......................................................................................................................          $0.00


  Part 6: Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
                If you own or have an interest in farmland, list it in Part 1.

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?

            No. Go to Part 7.
            Yes. Go to line 47.

                                                                                                                                                                 Current value of the
                                                                                                                                                                 portion you own?
                                                                                                                                                                 Do not deduct secured
                                                                                                                                                                 claims or exemptions.
47. Farm animals
    Examples: Livestock, poultry, farm-raised fish
            No
            Yes............................


48. Crops--either growing or harvested

            No
            Yes. Give specific
            information..........................

49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

            No
            Yes..............................


50. Farm and fishing supplies, chemicals, and feed

            No
            Yes..............................


51. Any farm- and commercial fishing-related property you did not already list

            No
            Yes. Give specific
            information..........................

52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have
    attached for Part 6. Write that number here.......................................................................................................................          $0.00




Official Form 106A/B                                                            Schedule A/B: Property                                                                           page 8
      Case 19-10328                         Doc 23-1                 Filed 10/10/19 Entered 10/10/19 16:50:01                                                           Desc Amended
                                                                     A-B C I and J Page 9 of 27

Debtor 1           Alan Wayne Byrd
Debtor 2           Tammy Lynn Byrd                                                                                            Case number (if known)                19-10328


  Part 7: Describe All Property You Own or Have an Interest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership

             No
             Yes. Give specific information.


54. Add the dollar value of all of your entries from Part 7. Write that number here.................................................                                                          $0.00


  Part 8: List the Totals of Each Part of this Form

55. Part 1: Total real estate, line 2..............................................................................................................................................    $21,951.00

56. Part 2: Total vehicles, line 5                                                                                  $98,669.45

57. Part 3: Total personal and household items, line 15                                                               $6,246.00

58. Part 4: Total financial assets, line 36                                                                              $495.39

59. Part 5: Total business-related property, line 45                                                                         $0.00

60. Part 6: Total farm- and fishing-related property, line 52                                                                $0.00

61. Part 7: Total other property not listed, line 54                                               +                         $0.00

                                                                                                                                            Copy personal
62. Total personal property.                   Add lines 56 through 61.................................           $105,410.84               property total                 +          $105,410.84


63. Total of all property on Schedule A/B.                                                                                                                                                  $127,361.84
                                                                    Add line 55 + line 62.......................................................................................................




Official Form 106A/B                                                                  Schedule A/B: Property                                                                                   page 9
     Case 19-10328           Doc 23-1       Filed 10/10/19 Entered 10/10/19 16:50:01                    Desc Amended
                                            A-B C I and J Page 10 of 27

Debtor 1    Alan Wayne Byrd
Debtor 2    Tammy Lynn Byrd                                                  Case number (if known)   19-10328


6.   Household goods and furnishings (details):

     Sofa ($500), Recliner ($300), Love Seat ($500), End Table ($75), Queen Bed ($100), Dresser ($30),           $3,995.00
     Chest of Drawers ($20), Night Stand ($50), Washer ($250), Dryer ($75), Refrigerator ($300), Stove
     ($500), Microwave ($50), Dishwasher ($100), Vacuum ($50), Small Appliances ($60),
     Pots/Pans/Dishes ($100), Towels/Linens ($85), Drill ($20), Portable Generator ($300), Misc. Hand
     Tools ($75), Holiday Decorations ($100), Home decor ($180), BBQ Pit ($100), Smoker ($75)
     Lawnmower ($500)                                                                                             $500.00




Official Form 106A/B                                Schedule A/B: Property                                          page 10
     Case 19-10328                Doc 23-1       Filed 10/10/19 Entered 10/10/19 16:50:01                                  Desc Amended
                                                 A-B C I and J Page 11 of 27

 Fill in this information to identify your case:
 Debtor 1            Alan                 Wayne                  Byrd
                     First Name           Middle Name            Last Name
 Debtor 2            Tammy                Lynn                   Byrd
 (Spouse, if filing) First Name           Middle Name            Last Name

 United States Bankruptcy Court for the: EASTERN DISTRICT OF TEXAS
                                                                                                                     Check if this is an
 Case number         19-10328                                                                                        amended filing
 (if known)

Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                04/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages,
write your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so
is to state a specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being
exempted up to the amount of any applicable statutory limit. Some exemptions--such as those for health aids, rights to
receive certain benefits, and tax-exempt retirement funds--may be unlimited in dollar amount. However, if you claim an
exemption of 100% of fair market value under a law that limits the exemption to a particular dollar amount and the value of the
property is determined to exceed that amount, your exemption would be limited to the applicable statutory amount.


 Part 1:        Identify the Property You Claim as Exempt

1.   Which set of exemptions are you claiming?             Check one only, even if your spouse is filing with you.
          You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
          You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2.   For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

Brief description of the property and line on           Current value of     Amount of the                Specific laws that allow exemption
Schedule A/B that lists this property                   the portion you      exemption you claim
                                                        own
                                                        Copy the value from Check only one box for
                                                        Schedule A/B        each exemption


Brief description:                                         $21,951.00                     $0.00           11 U.S.C. § 522(d)(1)
14069 North Lantana                                                               100% of fair market
LOT 26 QUAIL TRAIL #2                                                             value, up to any
(1st exemption claimed for this asset)                                            applicable statutory
Line from Schedule A/B: 1.1                                                       limit

Brief description:                                         $21,951.00                     $0.00           11 U.S.C. § 522(d)(5)
14069 North Lantana                                                               100% of fair market
LOT 26 QUAIL TRAIL #2                                                             value, up to any
(2nd exemption claimed for this asset)                                            applicable statutory
Line from Schedule A/B: 1.1                                                       limit




3.   Are you claiming a homestead exemption of more than $170,350?
     (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)

          No
          Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
              No
              Yes

Official Form 106C                               Schedule C: The Property You Claim as Exempt                                               page 1
    Case 19-10328             Doc 23-1          Filed 10/10/19 Entered 10/10/19 16:50:01                         Desc Amended
                                                A-B C I and J Page 12 of 27

Debtor 1      Alan Wayne Byrd
Debtor 2      Tammy Lynn Byrd                                                        Case number (if known)   19-10328

 Part 2:        Additional Page
Brief description of the property and line on       Current value of    Amount of the               Specific laws that allow exemption
Schedule A/B that lists this property               the portion you     exemption you claim
                                                    own
                                                    Copy the value from Check only one box for
                                                    Schedule A/B        each exemption

Brief description:                                      $4,988.00                 $485.61           11 U.S.C. § 522(d)(2)
2006 Chevrolet Silverado 1500 (approx.                                       100% of fair market
153,000 miles)                                                               value, up to any
(1st exemption claimed for this asset)                                       applicable statutory
Line from Schedule A/B: 3.1                                                  limit

Brief description:                                      $4,988.00                   $0.00           11 U.S.C. § 522(d)(5)
2006 Chevrolet Silverado 1500 (approx.                                       100% of fair market
153,000 miles)                                                               value, up to any
(2nd exemption claimed for this asset)                                       applicable statutory
Line from Schedule A/B: 3.1                                                  limit

Brief description:                                      $9,775.00                  $55.43           11 U.S.C. § 522(d)(2)
2010 Chevrolet Camero SS (approx.                                            100% of fair market
176,000 miles)                                                               value, up to any
(1st exemption claimed for this asset)                                       applicable statutory
Line from Schedule A/B: 3.2                                                  limit

Brief description:                                      $9,775.00                   $0.00           11 U.S.C. § 522(d)(5)
2010 Chevrolet Camero SS (approx.                                            100% of fair market
176,000 miles)                                                               value, up to any
(2nd exemption claimed for this asset)                                       applicable statutory
Line from Schedule A/B: 3.2                                                  limit

Brief description:                                     $18,325.00                   $0.00           11 U.S.C. § 522(d)(5)
2012 Chevrolet Tahoe (approx. 130,000                                        100% of fair market
miles)                                                                       value, up to any
Line from Schedule A/B: 3.4                                                  applicable statutory
                                                                             limit

Brief description:                                       $500.00                    $0.00           11 U.S.C. § 522(d)(2)
2002 Pontiac Trans Am                                                        100% of fair market
(1st exemption claimed for this asset)                                       value, up to any
Line from Schedule A/B: 3.5                                                  applicable statutory
                                                                             limit

Brief description:                                       $500.00                  $500.00           11 U.S.C. § 522(d)(5)
2002 Pontiac Trans Am                                                        100% of fair market
(2nd exemption claimed for this asset)                                       value, up to any
Line from Schedule A/B: 3.5                                                  applicable statutory
                                                                             limit

Brief description:                                     $30,956.45                   $0.00           11 U.S.C. § 522(d)(1)
2016 Southern Homes Mobil Home                                               100% of fair market
2016 Southern Homes Mobile Home:                                             value, up to any
16X80                                                                        applicable statutory
SERIAL RUS070408AL, LABEL #                                                  limit
NTA1734357
(1st exemption claimed for this asset)
Line from Schedule A/B: 4.1




Official Form 106C                              Schedule C: The Property You Claim as Exempt                                         page 2
    Case 19-10328               Doc 23-1        Filed 10/10/19 Entered 10/10/19 16:50:01                         Desc Amended
                                                A-B C I and J Page 13 of 27

Debtor 1      Alan Wayne Byrd
Debtor 2      Tammy Lynn Byrd                                                        Case number (if known)   19-10328

 Part 2:        Additional Page
Brief description of the property and line on       Current value of    Amount of the               Specific laws that allow exemption
Schedule A/B that lists this property               the portion you     exemption you claim
                                                    own
                                                    Copy the value from Check only one box for
                                                    Schedule A/B        each exemption

Brief description:                                     $30,956.45                   $0.00           11 U.S.C. § 522(d)(5)
2016 Southern Homes Mobil Home                                               100% of fair market
2016 Southern Homes Mobile Home:                                             value, up to any
16X80                                                                        applicable statutory
SERIAL RUS070408AL, LABEL #                                                  limit
NTA1734357
(2nd exemption claimed for this asset)
Line from Schedule A/B: 4.1

Brief description:                                      $3,995.00                $3,995.00          11 U.S.C. § 522(d)(3)
Sofa ($500), Recliner ($300), Love Seat                                      100% of fair market
($500), End Table ($75), Queen Bed ($100),                                   value, up to any
Dresser ($30), Chest of Drawers ($20),                                       applicable statutory
Night Stand ($50), Washer ($250), Dryer                                      limit
($75), Refrigerator ($300), Stove ($500),
Microwave ($50), Dishwasher ($100),
Vacuum ($50), Small Appliances ($60),
Pots/Pans/Dishes ($100), Towels/Linens
($85), Drill ($20), Portable Generator
($300), Misc. Hand Tools ($75), Holiday
Decorations ($100), Home decor ($180),
BBQ Pit ($100), Smoker ($75)
Line from Schedule A/B:     6

Brief description:                                       $500.00                  $500.00           11 U.S.C. § 522(d)(3)
Lawnmower ($500)                                                             100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $650.00                  $650.00           11 U.S.C. § 522(d)(3)
3-TVs ($600), XBOX ($50)                                                     100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     7
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $850.00                  $850.00           11 U.S.C. § 522(d)(3)
Men's Clothing and Shoes ($250)                                              100% of fair market
Women's Clothing and Shoes ($350)                                            value, up to any
Children's Clothing and Shoes ($250)                                         applicable statutory
Line from Schedule A/B: 11                                                   limit

Brief description:                                       $250.00                  $250.00           11 U.S.C. § 522(d)(4)
Wedding Bands ($200), Misc. Costume                                          100% of fair market
Jewelry ($50)                                                                value, up to any
Line from Schedule A/B: 12                                                   applicable statutory
                                                                             limit

Brief description:                                        $1.00                     $1.00           11 U.S.C. § 522(d)(3)
3-Dogs                                                                       100% of fair market
                                                                             value, up to any
Line from Schedule A/B:    13
                                                                             applicable statutory
                                                                             limit


Official Form 106C                              Schedule C: The Property You Claim as Exempt                                         page 3
    Case 19-10328             Doc 23-1          Filed 10/10/19 Entered 10/10/19 16:50:01                         Desc Amended
                                                A-B C I and J Page 14 of 27

Debtor 1      Alan Wayne Byrd
Debtor 2      Tammy Lynn Byrd                                                        Case number (if known)   19-10328

 Part 2:        Additional Page
Brief description of the property and line on       Current value of    Amount of the               Specific laws that allow exemption
Schedule A/B that lists this property               the portion you     exemption you claim
                                                    own
                                                    Copy the value from Check only one box for
                                                    Schedule A/B        each exemption

Brief description:                                       $30.00                    $30.00           11 U.S.C. § 522(d)(5)
Cash on hand.                                                                100% of fair market
                                                                             value, up to any
Line from Schedule A/B:    16
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $21.07                    $21.07           11 U.S.C. § 522(d)(5)
Wellspring Credit Union Checking account                                     100% of fair market
                                                                             value, up to any
Line from Schedule A/B:   17.1
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $44.32                    $44.32           11 U.S.C. § 522(d)(5)
Wellspring Credit Union Savings account                                      100% of fair market
                                                                             value, up to any
Line from Schedule A/B:   17.2
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $400.00                  $400.00           11 U.S.C. § 522(d)(12)
401(k) (approx.)                                                             100% of fair market
                                                                             value, up to any
Line from Schedule A/B:    21
                                                                             applicable statutory
                                                                             limit

Brief description:                                        $0.00                     $0.00           11 U.S.C. § 522(d)(7)
Fidelity Life Insurance through Petco                                        100% of fair market
Face value- $54,000                                                          value, up to any
No cash value.                                                               applicable statutory
Line from Schedule A/B:   31                                                 limit




Official Form 106C                              Schedule C: The Property You Claim as Exempt                                         page 4
      Case 19-10328                 Doc 23-1            Filed 10/10/19 Entered 10/10/19 16:50:01                    Desc Amended
                                                        A-B C I and J Page 15 of 27

                                                 UNITED STATES BANKRUPTCY COURT
                                                     EASTERN DISTRICT OF TEXAS
                                                        BEAUMONT DIVISION
  IN RE: Alan Wayne Byrd                                                                    CASE NO       19-10328
         Tammy Lynn Byrd
                                                                                            CHAPTER       13
                                                                         AMENDED
                            SCHEDULE C-1 (SUPPLEMENTAL EXEMPTION ANALYSIS)

Exemption Totals by Category:
(Values and liens of surrendered property are NOT included in this section)                                    Scheme Selected: Federal
                                                                Gross               Total         Total          Total Amount   Total Amount
No.     Category                                        Property Value      Encumbrances         Equity                Exempt    Non-Exempt


1.      Real property                                     $21,951.00           $23,760.00        $0.00                 $0.00          $0.00

3.      Motor vehicles (cars, etc.)                       $33,588.00           $35,721.96    $1,041.04             $1,041.04          $0.00

4.      Water/Aircraft, Motor Homes,                      $30,956.45           $53,874.71        $0.00                 $0.00          $0.00
        Rec. veh. and access.

6.      Household goods and furnishings                    $4,495.00                $0.00    $4,495.00             $4,495.00          $0.00

7.      Electronics                                          $650.00                $0.00      $650.00               $650.00          $0.00

8.      Collectibles of value                                  $0.00                $0.00        $0.00                 $0.00          $0.00

9.      Equipment for sports and hobbies                       $0.00                $0.00        $0.00                 $0.00          $0.00

10.     Firearms                                               $0.00                $0.00        $0.00                 $0.00          $0.00

11.     Clothes                                              $850.00                $0.00      $850.00               $850.00          $0.00

12.     Jewelry                                              $250.00                $0.00      $250.00               $250.00          $0.00

13.     Non-farm animals                                       $1.00                $0.00        $1.00                 $1.00          $0.00

14.     Unlisted pers. and household items-                    $0.00                $0.00        $0.00                 $0.00          $0.00
        incl. health aids

16.     Cash                                                  $30.00                $0.00       $30.00                $30.00          $0.00

17.     Deposits of money                                     $65.39                $0.00       $65.39                $65.39          $0.00

18.     Bonds, mutual funds or publicly                        $0.00                $0.00        $0.00                 $0.00          $0.00
        traded stocks

19.     Non-pub. traded stock and int.                         $0.00                $0.00        $0.00                 $0.00          $0.00
        in businesses

20.     Govt. and corp. bonds and other                        $0.00                $0.00        $0.00                 $0.00          $0.00
        instruments

21.     Retirement or pension accounts                       $400.00                $0.00      $400.00               $400.00          $0.00

22.     Security deposits and prepayments                      $0.00                $0.00        $0.00                 $0.00          $0.00

23.     Annuities                                              $0.00                $0.00        $0.00                 $0.00          $0.00

24.     Interests in an education IRA                          $0.00                $0.00        $0.00                 $0.00          $0.00

25.     Trusts, equit. or future int. (not in line 1)          $0.00                $0.00        $0.00                 $0.00          $0.00

26.     Patents, copyrights, and other                         $0.00                $0.00        $0.00                 $0.00          $0.00
        intellectual prop.
27.     Licenses, franchises, other                            $0.00                $0.00        $0.00                 $0.00          $0.00
        general intangibles

28.     Tax refunds owed to you                                $0.00                $0.00        $0.00                 $0.00          $0.00
      Case 19-10328               Doc 23-1        Filed 10/10/19 Entered 10/10/19 16:50:01                         Desc Amended
                                                  A-B C I and J Page 16 of 27

                                             UNITED STATES BANKRUPTCY COURT
                                                 EASTERN DISTRICT OF TEXAS
                                                    BEAUMONT DIVISION
  IN RE: Alan Wayne Byrd                                                                    CASE NO      19-10328
         Tammy Lynn Byrd
                                                                                            CHAPTER      13
                                                                    AMENDED
                            SCHEDULE C-1 (SUPPLEMENTAL EXEMPTION ANALYSIS)
                                                              Continuation Sheet # 1
Exemption Totals by Category:
(Values and liens of surrendered property are NOT included in this section)                                   Scheme Selected: Federal
                                                           Gross                  Total          Total          Total Amount   Total Amount
No.     Category                                   Property Value         Encumbrances          Equity                Exempt    Non-Exempt


29.     Family support                                     $0.00                    $0.00       $0.00                 $0.00          $0.00

30.     Other amounts someone owes you                     $0.00                    $0.00       $0.00                 $0.00          $0.00

31.     Interests in insurance policies                    $0.00                    $0.00       $0.00                 $0.00          $0.00

32.     Any int. in prop. due you from                     $0.00                    $0.00       $0.00                 $0.00          $0.00
        someone who has died

33.     Claims vs. third parties, even                     $0.00                    $0.00       $0.00                 $0.00          $0.00
        if no demand

34.     Other contin. and unliq. claims                    $0.00                    $0.00       $0.00                 $0.00          $0.00
        of every nature

35.     Any financial assets you did                       $0.00                    $0.00       $0.00                 $0.00          $0.00
        not already list

38.     Accounts rec. or commissions you                   $0.00                    $0.00       $0.00                 $0.00          $0.00
        already earned

39.     Office equipment, furnishings,                     $0.00                    $0.00       $0.00                 $0.00          $0.00
        and supplies

40.     Mach., fixt., equip., bus. suppl.,                 $0.00                    $0.00       $0.00                 $0.00          $0.00
        tools of trade

41.     Inventory                                          $0.00                    $0.00       $0.00                 $0.00          $0.00

42.     Interests in partnerships or                       $0.00                    $0.00       $0.00                 $0.00          $0.00
        joint ventures

43.     Customer and mailing lists, or                     $0.00                    $0.00       $0.00                 $0.00          $0.00
        other compilations

44.     Any business-related property not                  $0.00                    $0.00       $0.00                 $0.00          $0.00
        already listed

47.     Farm animals                                       $0.00                    $0.00       $0.00                 $0.00          $0.00

48.     Crops--either growing or harvested                 $0.00                    $0.00       $0.00                 $0.00          $0.00

49.     Farm/fishing equip., impl., mach.,                 $0.00                    $0.00       $0.00                 $0.00          $0.00
        fixt., tools

50.     Farm and fishing supplies, chemicals,              $0.00                    $0.00       $0.00                 $0.00          $0.00
        and feed

51.     Farm/commercial fishing-related prop.              $0.00                    $0.00       $0.00                 $0.00          $0.00
        not listed

53.     Any other property of any kind not                 $0.00                    $0.00       $0.00                 $0.00          $0.00
        already listed

                    TOTALS:                           $93,236.84              $113,356.67    $7,782.43            $7,782.43          $0.00
      Case 19-10328               Doc 23-1         Filed 10/10/19 Entered 10/10/19 16:50:01                            Desc Amended
                                                   A-B C I and J Page 17 of 27

                                             UNITED STATES BANKRUPTCY COURT
                                                 EASTERN DISTRICT OF TEXAS
                                                    BEAUMONT DIVISION
  IN RE: Alan Wayne Byrd                                                                      CASE NO        19-10328
         Tammy Lynn Byrd
                                                                                              CHAPTER        13
                                                                   AMENDED
                           SCHEDULE C-1 (SUPPLEMENTAL EXEMPTION ANALYSIS)
                                                               Continuation Sheet # 2




Surrendered Property:
The following property is to be surrendered by the debtor. Although this property is NOT exempt, it is NOT considered "non-exempt" for purposes
of this analysis. The below listed items are to be returned to the lienholder.

  Property Description                                                                    Market Value                     Lien               Equity

Real Property
(None)
Personal Property

2018 Chevrolet Silverado 1500 (approx. 23,000 miles)                                         $34,125.00             $41,161.80                    $0.00


                   TOTALS:                                                                   $34,125.00             $41,161.80                    $0.00


Non-Exempt Property by Item:
The following property, or a portion thereof, is non-exempt.

  Property Description                                                 Market Value              Lien             Equity      Non-Exempt Amount

Real Property
(None)
Personal Property
(None)


                   TOTALS:                                                      $0.00            $0.00             $0.00                      $0.00




                                                                Summary
            A. Gross Property Value (not including surrendered property)                                              $93,236.84

            B. Gross Property Value of Surrendered Property                                                           $34,125.00

            C. Total Gross Property Value (A+B)                                                                      $127,361.84

            D. Gross Amount of Encumbrances (not including surrendered property)                                     $113,356.67

            E. Gross Amount of Encumbrances on Surrendered Property                                                   $41,161.80

            F. Total Gross Encumbrances (D+E)                                                                        $154,518.47

            G. Total Equity (not including surrendered property) / (A-D)                                               $7,782.43

            H. Total Equity in surrendered items (B-E)                                                                      $0.00

            I. Total Equity (C-F)                                                                                      $7,782.43

            J. Total Exemptions Claimed                  (Wild Card Used: $595.39, Available: $27,204.61)              $7,782.43

            K. Total Non-Exempt Property Remaining (G-J)                                                                   $0.00
      Case 19-10328               Doc 23-1       Filed 10/10/19 Entered 10/10/19 16:50:01                                         Desc Amended
                                                 A-B C I and J Page 18 of 27

 Fill in this information to identify your case:
     Debtor 1              Alan                 Wayne                  Byrd
                           First Name           Middle Name            Last Name                           Check if this is:
     Debtor 2              Tammy                Lynn                   Byrd                                     An amended filing
     (Spouse, if filing)   First Name           Middle Name            Last Name
                                                                                                                A supplement showing postpetition
     United States Bankruptcy Court for the:   EASTERN DISTRICT OF TEXAS
                                                                                                                chapter 13 income as of the following date:
     Case number           19-10328
     (if known)
                                                                                                                MM / DD / YYYY
Official Form 106I
Schedule I: Your Income                                                                                                                              12/15

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally
responsible for supplying correct information. If you are married and not filing jointly, and your spouse is living with you,
include information about your spouse. If you are separated and your spouse is not filing with you, do not include information
about your spouse. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write
your name and case number (if known). Answer every question.

 Part 1:          Describe Employment
1.    Fill in your employment
      information.                                             Debtor 1                                           Debtor 2 or non-filing spouse
      If you have more than one
      job, attach a separate page       Employment status             Employed                                           Employed
      with information about                                          Not employed                                       Not employed
      additional employers.
                                        Occupation             Welder Foreman                                     Retail Manager
      Include part-time, seasonal,
      or self-employed work.            Employer's name        Fab Solutions                                      Petco

      Occupation may include            Employer's address     745 Jones Street                                   4175 Dowlen Road
      student or homemaker, if it                              Number Street                                      Number Street
      applies.
                                                                                                                  Beaumont, Texas




                                                               Bridge City                  TX       77611
                                                               City                         State    Zip Code     City                   State   Zip Code

                                        How long employed there?        5 years                                           6 months

 Part 2:          Give Details About Monthly Income
Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your
non-filing spouse unless you are separated.
If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If
you need more space, attach a separate sheet to this form.

                                                                                            For Debtor 1            For Debtor 2 or
                                                                                                                    non-filing spouse

2.    List monthly gross wages, salary, and commissions (before all             2.                  $4,506.67             $4,499.99
      payroll deductions). If not paid monthly, calculate what the monthly wage
      would be.
3.    Estimate and list monthly overtime pay.                                      3.   +               $0.00                  $0.00

4.    Calculate gross income. Add line 2 + line 3.                                 4.               $4,506.67             $4,499.99




Official Form 106I                                            Schedule I: Your Income                                                                page 1
     Case 19-10328                       Doc 23-1               Filed 10/10/19 Entered 10/10/19 16:50:01                                               Desc Amended
                                                                A-B C I and J Page 19 of 27

Debtor 1        Alan Wayne Byrd
Debtor 2        Tammy Lynn Byrd                                                                                                  Case number (if known)    19-10328
                                                                                                                    For Debtor 1             For Debtor 2 or
                                                                                                                                             non-filing spouse
     Copy line 4 here ...................................................................................................................
                                                                                                                 4.              $4,506.67       $4,499.99
5.   List all payroll deductions:
     5a. Tax, Medicare, and Social Security deductions                                                      5a.            $651.21                 $528.10
     5b. Mandatory contributions for retirement plans                                                       5b.               $0.00                  $0.00
     5c. Voluntary contributions for retirement plans                                                       5c.               $0.00                 $45.00
     5d. Required repayments of retirement fund loans                                                       5d.               $0.00                  $0.00
     5e. Insurance                                                                                          5e.           $1,381.64                $373.66
     5f. Domestic support obligations                                                                       5f.           $1,061.67                  $0.00
     5g. Union dues                                                                                         5g.               $0.00                  $0.00
     5h. Other deductions.
          Specify: See continuation sheet                                                                   5h. +                $0.00              $17.59
6.   Add the payroll deductions.                 Add lines 5a + 5b + 5c + 5d + 5e + 5f +                    6.            $3,094.52                $964.35
     5g + 5h.
7.   Calculate total monthly take-home pay.                         Subtract line 6 from line 4.            7.            $1,412.15              $3,535.64
8.   List all other income regularly received:
     8a. Net income from rental property and from operating a                                               8a.                  $0.00                $0.00
          business, profession, or farm
           Attach a statement for each property and business showing
           gross receipts, ordinary and necessary business expenses, and
           the total monthly net income.
     8b. Interest and dividends                                                                             8b.                  $0.00                $0.00
     8c. Family support payments that you, a non-filing spouse, or a                                        8c.                  $0.00                $0.00
         dependent regularly receive
           Include alimony, spousal support, child support, maintenance,
           divorce settlement, and property settlement.
     8d. Unemployment compensation                                                                          8d.                  $0.00                $0.00
     8e. Social Security                                                                                    8e.                  $0.00                $0.00
     8f. Other government assistance that you regularly receive
         Include cash assistance and the value (if known) or any non-
         cash assistance that you receive, such as food stamps
         (benefits under the Supplemental Nutrition Assistance Program)
         or housing subsidies.
         Specify:                                                                                           8f.                  $0.00                $0.00
     8g. Pension or retirement income                                                                       8g.                  $0.00                $0.00
     8h. Other monthly income.
         Specify: From Son for Truck                                                                        8h. +            $265.00                  $0.00

9.   Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f + 8g + 8h.                                 9.               $265.00                  $0.00

10. Calculate monthly income. Add line 7 + line 9.                             10.     $1,677.15 +         $3,535.64 =                                                   $5,212.79
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
    friends or relatives.

     Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

     Specify:                                                                                                                                             11.    +           $0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly                                             12.            $5,212.79
    income. Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information,
    if it applies.                                                                                                                                                   Combined
                                                                                                                                                                     monthly income
13. Do you expect an increase or decrease within the year after you file this form?
        No.           None.
           Yes. Explain:




Official Form 106I                                                               Schedule I: Your Income                                                                      page 2
    Case 19-10328            Doc 23-1    Filed 10/10/19 Entered 10/10/19 16:50:01                     Desc Amended
                                         A-B C I and J Page 20 of 27

Debtor 1     Alan Wayne Byrd
Debtor 2     Tammy Lynn Byrd                                                     Case number (if known)   19-10328


                                                                        For Debtor 1       For Debtor 2 or
                                                                                           non-filing spouse
5h. Other Payroll Deductions (details)
     FSA                                                                                            $5.42
     Life                                                                                          $10.18
     AD&D                                                                                           $1.99

                                                              Totals:           $0.00              $17.59




Official Form 106I                              Schedule I: Your Income                                              page 3
      Case 19-10328                Doc 23-1         Filed 10/10/19 Entered 10/10/19 16:50:01                                   Desc Amended
                                                    A-B C I and J Page 21 of 27

 Fill in this information to identify your case:
                                                                                                         Check if this is:
     Debtor 1              Alan                   Wayne                  Byrd                                An amended filing
                           First Name             Middle Name            Last Name                           A supplement showing postpetition
                                                                                                             chapter 13 expenses as of the
     Debtor 2              Tammy                  Lynn                   Byrd
     (Spouse, if filing)   First Name             Middle Name            Last Name                           following date:

     United States Bankruptcy Court for the:    EASTERN DISTRICT OF TEXAS                                      MM / DD / YYYY
     Case number           19-10328
     (if known)

Official Form 106J
Schedule J: Your Expenses                                                                                                                        12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your
name and case number (if known). Answer every question.


 Part 1:          Describe Your Household
1.    Is this a joint case?

            No. Go to line 2.
            Yes. Does Debtor 2 live in a separate household?
                     No
                     Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.
2.    Do you have dependents?                  No
                                               Yes. Fill out this information          Dependent's relationship to    Dependent's      Does dependent
      Do not list Debtor 1 and                                                         Debtor 1 or Debtor 2           age              live with you?
                                               for each dependent...................................
      Debtor 2.                                                                                                                            No
                                                                                  Son                                 17
                                                                                                                                           Yes
      Do not state the dependents'
                                                                                                                                           No
      names.                                                                      Son                                 20
                                                                                                                                           Yes
                                                                                                                                           No
                                                                                                                                           Yes
                                                                                                                                           No
                                                                                                                                           Yes
                                                                                                                                           No
                                                                                                                                           Yes
3.    Do your expenses include                        No
      expenses of people other than                   Yes
      yourself and your dependents?


 Part 2:          Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case
to report expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of
the form and fill in the applicable date.
Include expenses paid for with non-cash government assistance if you know the value of
such assistance and have included it on Schedule I: Your Income (Official Form 106I.)                                      Your expenses

4.    The rental or home ownership expenses for your residence.                                                      4.
      Include first mortgage payments and any rent for the ground or lot.
      If not included in line 4:

      4a. Real estate taxes                                                                                          4a.                     $55.00

      4b. Property, homeowner's, or renter's insurance                                                               4b.

      4c. Home maintenance, repair, and upkeep expenses                                                              4c.

      4d. Homeowner's association or condominium dues                                                                4d.




 Official Form 106J                                             Schedule J: Your Expenses                                                        page 1
     Case 19-10328              Doc 23-1        Filed 10/10/19 Entered 10/10/19 16:50:01                             Desc Amended
                                                A-B C I and J Page 22 of 27

Debtor 1      Alan Wayne Byrd
Debtor 2      Tammy Lynn Byrd                                                                 Case number (if known)   19-10328
                                                                                                                 Your expenses

5.   Additional mortgage payments for your residence, such as home equity loans                            5.

6.   Utilities:

     6a. Electricity, heat, natural gas                                                                    6a.                    $265.00
     6b. Water, sewer, garbage collection                                                                  6b.                    $160.00
     6c. Telephone, cell phone, Internet, satellite, and           (See continuation sheet(s) for details) 6c.                    $395.00
         cable services
     6d. Other. Specify:                                                                                   6d.

7.   Food and housekeeping supplies                                (See continuation sheet(s) for details) 7.                     $655.00
8.   Childcare and children's education costs                                       (Educational Expenses) 8.                     $150.00
9.   Clothing, laundry, and dry cleaning                           (See continuation sheet(s) for details) 9.                      $70.00
10. Personal care products and services                            (See continuation sheet(s) for details) 10.                    $195.00
11. Medical and dental expenses                                                                            11.                    $300.00
12. Transportation. Include gas, maintenance, bus or train                                                 12.                    $375.00
    fare. Do not include car payments.
13. Entertainment, clubs, recreation, newspapers,                                                          13.                     $30.00
    magazines, and books
14. Charitable contributions and religious donations                                                       14.

15. Insurance.
    Do not include insurance deducted from your pay or included in lines 4 or 20.

     15a.   Life insurance                                                                                 15a.

     15b.   Health insurance                                                                               15b.

     15c.   Vehicle insurance                                                                              15c.                   $335.00
     15d.   Other insurance. Specify:                                                                      15d.
16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
    Specify:                                                                                               16.

17. Installment or lease payments:

     17a.   Car payments for Vehicle 1    2012 Tahoe                                                       17a.                   $580.00
     17b.   Car payments for Vehicle 2                                                                     17b.

     17c.   Other. Specify:                                                                                17c.

     17d.   Other. Specify:                                                                                17d.

18. Your payments of alimony, maintenance, and support that you did not report as                          18.
    deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).


19. Other payments you make to support others who do not live with you.
    Specify:                                                                                               19.




 Official Form 106J                                        Schedule J: Your Expenses                                                 page 2
    Case 19-10328               Doc 23-1        Filed 10/10/19 Entered 10/10/19 16:50:01                                Desc Amended
                                                A-B C I and J Page 23 of 27

Debtor 1      Alan Wayne Byrd
Debtor 2      Tammy Lynn Byrd                                                                  Case number (if known)    19-10328
20. Other real property expenses not included in lines 4 or 5 of this form or on
    Schedule I: Your Income.
    20a.    Mortgages on other property                                                                      20a.                    $380.00
    20b.    Real estate taxes                                                                                20b.

    20c.    Property, homeowner's, or renter's insurance                                                     20c.

    20d.    Maintenance, repair, and upkeep expenses                                                         20d.

    20e.    Homeowner's association or condominium dues                                                      20e.

21. Other. Specify:                                                                                          21.    +
22. Calculate your monthly expenses.

    22a.    Add lines 4 through 21.                                                                          22a.                   $3,945.00
    22b.    Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2.                 22b.

    22c.    Add line 22a and 22b. The result is your monthly expenses.                                       22c.                   $3,945.00

23. Calculate your monthly net income.

    23a.    Copy line 12 (your combined monthly income) from Schedule I.                                     23a.                   $5,212.79
    23b.    Copy your monthly expenses from line 22c above.                                                  23b.   –               $3,945.00
    23c.    Subtract your monthly expenses from your monthly income.
            The result is your monthly net income.                                                           23c.                   $1,267.79

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

    For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage
    payment to increase or decrease because of a modification to the terms of your mortgage?

           No.
           Yes. Explain here:
                None.




 Official Form 106J                                         Schedule J: Your Expenses                                                   page 3
     Case 19-10328            Doc 23-1         Filed 10/10/19 Entered 10/10/19 16:50:01                    Desc Amended
                                               A-B C I and J Page 24 of 27

Debtor 1     Alan Wayne Byrd
Debtor 2     Tammy Lynn Byrd                                                          Case number (if known)   19-10328


6c. Telephone, cell phone, Internet, satellite, and cable services (details):
     Cell Phone                                                                                                           $200.00
     Internet                                                                                                              $65.00
     Cable TV                                                                                                             $130.00

                                                                                            Total:                        $395.00


7.   Food and housekeeping supplies (details):
     Food                                                                                                                 $600.00
     Housekeeping Supplies                                                                                                 $55.00

                                                                                            Total:                        $655.00


9.   Clothing, laundry, and dry cleaning (details):
     Clothing                                                                                                              $45.00
     Laundry/Dry Cleaning                                                                                                  $25.00

                                                                                            Total:                         $70.00


10. Personal care products and services (details):
     Personal Items                                                                                                        $75.00
     Petcare                                                                                                               $65.00
     Haircuts                                                                                                              $45.00
     Postage                                                                                                               $10.00

                                                                                            Total:                        $195.00




 Official Form 106J                                       Schedule J: Your Expenses                                          page 4
     Case 19-10328                       Doc 23-1               Filed 10/10/19 Entered 10/10/19 16:50:01                                                         Desc Amended
                                                                A-B C I and J Page 25 of 27

 Fill in this information to identify your case:
 Debtor 1                Alan                          Wayne                         Byrd
                         First Name                    Middle Name                   Last Name

 Debtor 2            Tammy                             Lynn                          Byrd
 (Spouse, if filing) First Name                        Middle Name                   Last Name


 United States Bankruptcy Court for the: EASTERN DISTRICT OF TEXAS

 Case number             19-10328                                                                                                                         Check if this is an
 (if known)
                                                                                                                                                          amended filing

Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                                                    12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended
schedules after you file your original forms, you must fill out a new Summary and check the box at the top of this page.



 Part 1:          Summarize Your Assets

                                                                                                                                                                      Your assets
                                                                                                                                                                      Value of what you own
1.   Schedule A/B: Property (Official Form 106A/B)
                                                                                                                                                                              $21,951.00
     1a. Copy line 55, Total real estate, from Schedule A/B.....................................................................................................................


                                                                                                                                                                       $105,410.84
     1b. Copy line 62, Total personal property, from Schedule A/B......................................................................................................................................................


                                                                                                                                                                            $127,361.84
     1c. Copy line 63, Total of all property on Schedule A/B................................................................................................................................................................


 Part 2:          Summarize Your Liabilities

                                                                                                                                                                        Your liabilities
                                                                                                                                                                        Amount you owe

2.   Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
                                                                                                                                          $155,643.76
     2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D.........................

3.   Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
                                                                                                                                                        $22,140.00
     3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.................................................................................


                                                                                                                                    +                 $26,206.76
     3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F........................................................



                                                                                                                                   Your total liabilities                         $203,990.52




 Part 3:          Summarize Your Income and Expenses

4.   Schedule I: Your Income (Official Form 106I)
                                                                                                                                                                         $5,212.79
     Copy your combined monthly income from line 12 of Schedule I....................................................................................................................................................

5.   Schedule J: Your Expenses (Official Form 106J)
     Copy your monthly expenses from line 22c of Schedule J.........................................................................................................                  $3,945.00




Official Form 106Sum                        Summary of Your Assets and Liabilities and Certain Statistical Information                                                                        page 1
     Case 19-10328              Doc 23-1          Filed 10/10/19 Entered 10/10/19 16:50:01                              Desc Amended
                                                  A-B C I and J Page 26 of 27

Debtor 1      Alan Wayne Byrd
Debtor 2      Tammy Lynn Byrd                                                              Case number (if known)     19-10328


 Part 4:        Answer These Questions for Administrative and Statistical Records

6.   Are you filing for bankruptcy under Chapters 7, 11, or 13?

           No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
           Yes

7.   What kind of debt do you have?

           Your debts are primarily consumer debts. Consumer debts are those "incurred by an individual primarily for a personal,
           family, or household purpose." 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.
           Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
           this form to the court with your other schedules.

8.   From the Statement of Your Current Monthly Income: Copy your total current monthly income from
     Official Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                     $9,462.62


9.   Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                        Total claim

     From Part 4 on Schedule E/F, copy the following:

     9a. Domestic support obligations. (Copy line 6a.)                                                          $13,000.00


     9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                                   $6,000.00


     9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                               $0.00


     9d. Student loans. (Copy line 6f.)                                                                          $2,197.00


     9e. Obligations arising out of a separation agreement or divorce that you did not report as                       $0.00
         priority claims. (Copy line 6g.)

     9f.   Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)       +                  $0.00


     9g. Total.    Add lines 9a through 9f.                                                                     $21,197.00




Official Form 106Sum               Summary of Your Assets and Liabilities and Certain Statistical Information                                page 2
    Case 19-10328                 Doc 23-1     Filed 10/10/19 Entered 10/10/19 16:50:01                           Desc Amended
                                               A-B C I and J Page 27 of 27

 Fill in this information to identify your case:
 Debtor 1           Alan                Wayne                Byrd
                    First Name          Middle Name          Last Name

 Debtor 2            Tammy              Lynn                 Byrd
 (Spouse, if filing) First Name         Middle Name          Last Name


 United States Bankruptcy Court for the: EASTERN DISTRICT OF TEXAS

 Case number        19-10328                                                                                 Check if this is an
 (if known)
                                                                                                             amended filing

Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                     12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement,
concealing property, or obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to
$250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



               Sign Below

    Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

          No

          Yes. Name of person                                                                Attach Bankruptcy Petition Preparer's Notice,
                                                                                             Declaration, and Signature (Official Form 119).




    Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and that they are
    true and correct.



    X /s/ Alan Wayne Byrd                                  X /s/ Tammy Lynn Byrd
        Alan Wayne Byrd, Debtor 1                             Tammy Lynn Byrd, Debtor 2

        Date 10/10/2019                                       Date 10/10/2019
             MM / DD / YYYY                                        MM / DD / YYYY




Official Form 106Dec                         Declaration About an Individual Debtor's Schedules                                        page 1
